Citation Nr: 0606022	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to recurrent left patellar 
subluxation.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to recurrent left 
patellar subluxation.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to recurrent left 
patellar subluxation.

4.  Entitlement to service connection for the loss of bowel 
control, to include as secondary to recurrent left patellar 
subluxation.

5.  Entitlement to service connection for the loss of bladder 
control, to include as secondary to recurrent left patellar 
subluxation.

6.  Entitlement to special monthly compensation based on the 
loss of use of the left foot.

7.  Entitlement to special monthly compensation due to being 
housebound and/or in need of regular aid and attendance.

8.  Entitlement to Dependents' Education Assistance under 38 
U.S.C.A. Chapter 35.

9.  Entitlement to an effective date earlier than March 23, 
2002 for the award of service connection for major depressive 
disorder.  

10.  Entitlement to an effective date earlier than March 23, 
2002 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1981 to June 
1981 and from October 1981 to January 1984.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, and an August 2003 rating decision of the 
VARO in St. Petersburg, Florida.  The claims folder was 
subsequently transferred to the RO in Louisville, Kentucky.    

The veteran and his son testified before the undersigned at a 
Board videoconference hearing in November 2005.  A transcript 
of that hearing has been associated with the claims folder.  

During the hearing, the veteran indicated that he wished to 
withdraw his claim for an increased rating for recurrent left 
ankle sprain, status-post reconstruction of the lateral 
ligament with peroneus previs tendon and residual fracture, 
currently evaluated as 20 percent disabling.  38 C.F.R. § 
20.204(b) (2005).  Therefore, this issue is not currently 
before the Board.

The Board notes that this appeal originally included the 
issues of service connection for major depressive disorder 
and entitlement to TDIU.  However, the RO resolved these 
issues in the veteran's favor in a December 2004 rating 
decision.  Therefore, these matters are not currently before 
the Board.    

Review of the claims folder shows that the veteran has raised 
several new issues.  The substantive appeal dated in December 
2003 seeks specially adapted housing benefits and an 
automobile or automobile adaptive equipment.  Correspondence 
received in January 2005 raises the issue of service 
connection for hypertension and diabetes mellitus.  Finally, 
during the November 2005 Board videoconference hearing, the 
veteran raised the issue of an increased disability rating 
for service-connected major depressive disorder.  These 
issues have not been adjudicated by the RO.  Therefore, the 
Board refers the issues to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the claims folder reveals several deficiencies in 
procedure and development, the sum total of which necessitate 
a remand to the RO.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes obtaining and considering any relevant 
records from the Social Security Administration.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  The veteran has indicated on a number of 
occasions that he had applied for disability benefits from 
the Social Security Administration, been denied, and appealed 
that decision.  However, the RO has never attempted to secure 
the records associated with this claim.  

In addition, VA is required to make reasonable efforts to 
obtain relevant private medical records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).  In July 
2002, pursuant to the veteran's authorization, the RO 
requested records from Baptist Community Hospital in July 
2002.  The claims folder discloses that the request was 
returned as undeliverable.  However, the Board finds no 
indication that the RO ever notified the veteran or attempted 
to issue a follow-up request as required.   

During the November 2005 Board videoconference hearing, the 
veteran indicated that he wished to submit additional 
evidence in support of his claim.  The undersigned advised 
the veteran to include a waiver of RO consideration of this 
evidence, if he so desired.  See 38 C.F.R. § 20.1304(c).  The 
evidence received from the veteran did not include such a 
waiver.  

Finally, in a December 2004 rating decision, the RO granted 
service connection for major depressive disorder and awarded 
the veteran TDIU.  It assigned an effective date of March 23, 
2002 for each award.  Review of the claims folder reveals 
that in April 2005 the veteran submitted a notice of 
disagreement with the effective date of the service 
connection award.  In addition, correspondence received in 
September 2005 may be reasonably construed as a notice of 
disagreement with the effective date of the TDIU award.  See 
38 C.F.R. § 20.201.  These notices of disagreement placed the 
issues in appellate status.  Therefore, the issues must be 
remanded so that the RO may issue a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

It is important to note that the Board attempted to inform 
the veteran of the difficulties the RO has in adjudicating a 
case in which the veteran continues to raise more and more 
claims, particularly in light of the fact that the veteran is 
already receiving a 100% percent rating.  As the U.S. Court 
of Appeals for Veterans Claims (Court) has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The veteran is asked, once again, to review his claims and 
withdraw those issues (in writing) he does not wish to 
pursue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with a statement of the case on the 
issues of entitlement to an effective 
date earlier than March 23, 2002 for the 
award of service connection for major 
depressive disorder and entitlement to an 
effective date earlier than March 23, 
2002 for the award of TDIU.  It should 
allow the veteran the appropriate period 
of time in which to perfect his appeal 
and proceed accordingly.  

2.  The RO should contact the veteran and 
notify him that the request for records 
from Baptist Community Hospital was 
returned as undeliverable.  It should 
advise the veteran to either submit the 
records himself or to provide the RO with 
a new authorization to obtain the records 
that includes a correct current address.  

3.  The RO should request from the Social 
Security Administration copies of records 
of the veteran's claim for disability 
benefits, made in or about May 2002, 
including all disability determinations, 
appellate decisions, and associated 
medical records.  All attempts to secure 
these records should be documented in the 
claims folder.   

4.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues of 
service connection for disabilities of 
the back, right knee, left hip, loss of 
bowel control, and loss of bladder 
control, as well as the issues of 
entitlement to special monthly 
compensation based on the loss of use of 
the left foot, entitlement to special 
monthly compensation due to being 
housebound and/or in need of regular aid 
and attendance, and entitlement to 
Dependents' Education Assistance under 38 
U.S.C.A. Chapter 35.  The RO must 
consider all evidence received since the 
March 2005 supplemental statement of the 
case.  If the disposition of any issue 
remains unfavorable, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

